                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TOMMIE SHERMAN,                          )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      CASE NO. 1:16-CV-939-WKW
                                         )                [WO]
ROBERT M. SPEER, Acting                  )
Secretary of the United States           )
Department of the Army,                  )
                                         )
            Defendant.                   )

                                     ORDER

      Plaintiff Tommie Sherman, a former security guard at Fort Rucker, filed this

suit under the Rehabilitation Act (Rehab Act), 29 U.S.C. §§ 701 et seq., and the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 et seq., after he was

fired from his job. He brings three claims: (1) disability discrimination under the

Rehab Act; (2) retaliation for requesting a reasonable accommodation under the

Rehab Act; and (3) age discrimination under the ADEA.

      Defendant Robert M. Speer moved for summary judgment (Doc. # 42), and

the Magistrate Judge recommended that his motion be granted (Doc. # 55). Plaintiff

objected to that Recommendation (Doc. # 58), and Defendant responded to those

objections (Doc. # 59).

      Plaintiff has effectively conceded that summary judgment is due on his ADEA
claim. (See Doc. # 45, at 1; Doc. # 55, at 16.) Plaintiff also does not object to the

Recommendation’s conclusion that summary judgment is due on his retaliation

claim.

         Plaintiff’s objections center on the Recommendation’s conclusion that

summary judgment should be granted on his disability discrimination claim. (See

Doc. # 58.) After an independent and de novo review of the record, the objections,

and the Recommendation, the court finds that the Recommendation is due to be

adopted and Defendant’s motion for summary judgment granted.

         Plaintiff first objects to the Recommendation’s conclusion that Plaintiff failed

to timely exhaust his administrative remedies. That objection lacks merit. Plaintiff

had 45 days after denial of his request for accommodation to contact the Equal

Employment Opportunity Office (EEO) to “exhibit an intent to begin the EEO

process.” Murphree v. Comm’r, 644 F. App’x 962, 966 (11th Cir. 2016) (quoting

Duke v. Slater, EEOC Dec. 01A02129, 2000 WL 732027, at *1 (E.E.O.C. May 22,

2000)). Chief Brandon denied Plaintiff’s requested accommodation on September

14, 2015. The Recommendation found that Plaintiff did not contact EEO to state his

intent to file a complaint until December 18, 2015, well over 45 days later. The

record supports this finding. EEO’s notice of accepted claims identified the date of

Plaintiff’s initial contact as December 18, 2015. (Doc. # 44-16, at 2.) December 18

is also the date listed in Plaintiff’s initial EEO complaint as the date of first contact.


                                             2
(Doc. # 44-7, at 4.) Plaintiff later amended his EEO complaint to reflect a date of

initial contact of September 23, 2015.1 (Doc. # 44-7, at 8.)

       To dispute the December 18 date, Plaintiff attached some phone records to his

judicial complaint to show that he contacted EEO on September 23, 2015, just nine

days following the denial of his accommodation requests. (Doc. # 1-1, at 9–13.) But

there is no evidence of the content of those calls. In fact, Plaintiff could not

remember whether he told EEO on September 23 that he intended to file an EEO

complaint. (Doc. # 44-14, at 7.) Plaintiff’s objection on this ground will be

overruled. The Recommendation correctly concluded that Plaintiff failed to timely

exhaust his administrative remedies by not contacting EEO to express an intent to

file a complaint within 45 days of the denial of his accommodation request.

       Plaintiff next objects to the Recommendation’s conclusion that Plaintiff’s

request for reassignment to the Visitor Control Center (VCC) gate to perform

National Crime Information Center (NCIC) checks was unreasonable because no

such permanent position existed. But none of the facts Plaintiff cites calls that

conclusion into question. It remains uncontradicted that, because of the random anti-

terrorism measures (RAM) in place at Fort Rucker, there was no permanent position




       1
          The amendment also lists June 3, 2015 as a date of initial contact. (Doc. # 44-7, at 8.)
But June 3 occurred well before Plaintiff received a decision from Chief Brandon, and thus
Plaintiff would have had no reason to state his intent to file a formal complaint on that date. (Doc.
# 44-14, at 6.) Moreover, Plaintiff gives no explanation for these conflicting dates.
                                                 3
at the VCC gate performing NCIC checks. 2 And the Rehab Act “does not require

employers to create new positions for employees with disabilities.” Boyle v. City of

Pell City, 866 F.3d 1280, 1289 (11th Cir. 2017) (citing Sutton v. Lader, 185 F.3d

1203, 1210–11 (11th Cir. 1999)). Plaintiff’s objection on this point will thus be

overruled.      The Recommendation correctly found that Plaintiff’s requested

accommodation was unreasonable because Plaintiff’s requested position did not

exist.

         Finally, Plaintiff objects to the Magistrate Judge’s finding that Plaintiff could

not be accommodated in his current position because it did not allow for a set meal

time each day. Plaintiff merely references his brief in opposition to summary

judgment and states that Defendant “never actually undertook the analysis” to

determine whether he could have regular meals in his current position. (Doc. # 58,

at 6.) But he cites nothing to contradict the Recommendation’s finding that the

Reasonable Accommodation Committee (RAC) met and discussed Plaintiff’s

request, considered Dr. Gilbert’s opinion that Plaintiff needed a position that allowed

for a daily set meal time, and then concluded that Plaintiff’s security guard position

did not make such an allowance. (Doc. # 55, at 13–14.) Plaintiff’s objection will

therefore be overruled. The Magistrate Judge correctly found that Plaintiff “could



         2
          The RAM required Fort Rucker’s security guards to rotate gates and shifts at irregular
intervals. (Doc. # 55, at 6.)
                                               4
not be accommodated in his current position because the security guard position did

not allow for a scheduled meal time every day.” (Doc. # 55, at 13–14.)

      For   these   reasons,   Plaintiff’s       objections   will   be   overruled,   the

Recommendation adopted, and summary judgment granted in Defendant’s favor.

      It is ORDERED:

      (1)   Plaintiff’s objections (Doc. # 58) are OVERRULED.

      (2)   The Magistrate Judge’s Recommendation (Doc. # 55) is ADOPTED.

      (2)   Defendant’s motion for summary judgment (Doc. # 42) is GRANTED.

      A separate final judgment will be entered.

      DONE this 7th day of May, 2019.

                                     /s/ W. Keith Watkins
                                UNITED STATES DISTRICT JUDGE




                                             5
